Citation Nr: 1337917	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  03-24 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In September 2003, the Veteran testified before an RO hearing officer; a transcript of that hearing is of record.  

By way of history, in March 2005 the Board denied the Veteran's claim for service connection for PTSD.  In an August 2006 decision, the U.S. Court of Appeals for Veterans Claims remanded the claim in keeping with a Joint Motion for Remand filed by the parties.  The Veteran's claim has since been remanded by the Board in May 2007, in March 2009, in January 2011, in October 2012, as well as in October 2013.  

This appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.  

REMAND

As noted above, the Board remanded the Veteran's claim on October 3, 2013 for the purpose of developing an additionally identified stressor incident.  The incident was reported as having occurred on Midway Island and involved the alleged hanging (apparent suicide) of a sailor on the island's golf course.  

The Board has since received the claims folders back from the RO.  A review of the Veterans Benefits Management System (VBMS) reveals a letter to the Veteran from the RO dated October 25, 2013.  The letter notified the Veteran that the RO had completed the steps directed by the Board in the above October 3, 2013 remand.  The letter also informed the Veteran that his records had been returned to the Board.  

A review of the claims folders, Virtual VA, and VBMS has been undertaken.  An undated development letter from the RO to the Veteran, located in VBMS, requests information on the above noted stressor incident and invites the Veteran to submit any buddy statements that may help in verifying that the stressor occurred.  Otherwise, no further development action appears to have been undertaken nor has a readjudication of the claim occurred.  Also, a letter from the RO to the Veteran, also located in VBMS and dated November 4, 2013, informs the Veteran that he should disregard the RO's letter dated October 25, 2013.  

Here, as not all the Board's requested development appears to have been completed by the RO, the Veteran's claim on appeal is remanded back to the RO to allow for such completion and readjudication of the claim as instructed by the October 3, 2013 Board remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should complete any of the development not previously completed as noted in the Board's October 3, 2013 remand instructions.  

2.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, readjudicate the issue on appeal, as is listed on the title page of this remand.  If any benefit sought is denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


